Citation Nr: 1012383	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  06-11 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right shoulder 
disability.   



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from December 2000 to 
March 2001.    

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2005 rating decision in which the RO denied 
a claim for service connection for right shoulder 
disability.  Later in September 2005, the Veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in March 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in April 2006.  


REMAND

On her April 2006 VA Form 9, the appellant indicated that 
she desired a Board hearing at the RO (i.e. Travel Board 
Hearing).  In a subsequent April 2006 letter, the RO 
informed the appellant that her name had been placed on the 
list of Veterans awaiting scheduling of a Travel Board 
hearing.  Since then, however, no further RO action on the 
request has been taken, and nothing has been received from 
the appellant or her representative indicating that she 
wished to withdraw her Travel Board hearing request.  

Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
will be granted to an appellant who requests a hearing and 
is willing to appear in person.  As the RO schedules Travel 
Board hearings, a remand of this matter to the RO is 
warranted.

Accordingly, this matter is hereby REMANDED to the RO for 
the following action:

The RO should schedule a Travel Board 
hearing for the appellant at the earliest 
available opportunity.  The RO should 
notify the appellant and her 
representative of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2009).  After the hearing, the 
claims file should be returned to the 
Board in accordance with current appellate 
procedures. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development, and it is not the Board's 
intent to imply whether the benefit requested should be 
granted or denied.  The Veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and/or argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).


